Title: Lydia H. Sigourney to Dolley Madison, 26 August 1825 (letter not found)
From: Sigourney, Lydia H.
To: Madison, Dolley


        ¶ Lydia H. Sigourney to Dolley Madison. Letter not found. 26 August 1825. Offered for sale in the American Art Association, Catalogue of President Madison’s Correspondence from American Statesmen and PatriotsAmerican Art Association, Illustrated Catalogue of President Madison’s Correspondence from American Statesmen and Patriots … Collection of the Late Frederick B. McGuire (New York, 1917)., 26 Feb. 1917, item 139, where it is described as a one-page autograph letter signed, in which Sigourney writes: “Being on a visit to the little romantic city of my birth, the frequent invitations from my parents and other friends to relate some circumstances of our late excursion to Virginia, have restored more forcibly to my recollection, the beauties and hospitalities of Montpelier. I feel an inclination to impart to you, some of the sentiments excited by these pleasing trains of thought, not only as a slight proof that your goodness still lives in my heart, but also with the selfish hope of eliciting an answer, which would be highly prized. Be so good as to make my grateful remembrances to Mr. Madison, and likewise to present my respects to his aged and excellent mother.”
        The celebrated author Lydia H. Sigourney (1791–1865) and her husband, Charles, visited Montpelier on 31 May 1825 and left the next day (Charles Sigourney to JM, 8 Sept. 1828 [DLC: Rives Collection, Madison Papers]; Dolley Madison to Lydia H. Sigourney, 16 Sept. 1825 [DMDEThe Dolley Madison Digital Edition, ed. Holly C. Shulman (Charlottesville: University of Virginia Press, Rotunda, 2004), http://rotunda.upress.virginia.edu/dmde/default.xqy.]). In her diary Mrs. Sigourney described her visit: “Went with my husband & Mr. [Frederick W.] Hatch, to visit Mr. & Mrs. Madison at Montpelier. Delighted with our reception, with the people & the place. Fine house—pictures, garden, flowers, birds, temple, locust copse, musick; all that could delight the eye or the heart. Specimen of Virginia hospitality, which will be long remembered” (CtHi: Lydia Sigourney Diary, 1825, Ms Hoadley Collection).
        On the verso of this letter, Mrs. Sigourney wrote her poem, “Montpellier.” The copy text, dated 26 Aug. 1825, published here, is taken from the manuscript owned by Charles M. Storey, Boston, 1961; it differs a great deal from the version of the poem published by her in Scenes in My Native Land (Boston, 1845).
        
          Montpellier
          How fair beneath Virginian skies
          Montpellier strikes the traveller’s eyes
          Emerging from its forest bower
          Like feudal chieftain’s lonely tower,
          With parks and lawns, and gardens drest
          
          In peaceful verdure proudly blest.
        
        
          What blended charms arrest the sight!
          The distant mountains misty height,
          The circling prospect’s cultur’d bound,
          The echoing temple’s attick sound,
          The locust copse, where warblers throng
          And pour to heaven the festive song,
          The flowers in bright profusion seen,
          The luscious fig’s luxuriant green,
          The clasping vines whose clusters fair
          Seem as of genial France the care
          The bright-eyed pheasant, beauteous guest,
          The eastern bird, with gorgeous vest,
          The snowy jessamine that lowers
          Soft curtain of the nightly bowers,
          While China’s pride to favouring rays
          Its purple, pensile spikes displays;
          The halls, whose varied stores impart
          The classick pencil’s magick art,
          The chisels life-bestowing power,
          The lore that cheats the studious hour,
          And musick’s strains, which vainly vie
          With the glad spirit’s melody.
          Ah! how that soul benignant reigns,
          Which tunes to joy these blest domains,
          Which not in splendid deeds alone
          Of hospitality is shown,
          But in the lone, domestick scene
          Still beams inspiring and serene,
          And deigns to chear with smile of grace
          The happy menial’s ebon face.
        
        
          Here Wisdom rests in sylvan shade
          Which once an Empire’s counsels sway’d,
          And Goodness, whose persuasive art
          So justly won that Empire’s heart,
          And Piety, with hoary hair,
          Which rising from this Eden fair
          Beholds, by mortal step untrod,
          A brighter Eden, with its God.
        
        
          Montpellier! these, thy name have set
          A gem in Memory’s coronet,
          Whose lustre ruthless time shall spare
          Till from her brow that crown he tear,
          
          Till from her page, that trace he rend
          Which of a stranger made a friend.
        
        
          L. H. S.
        
      